DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8-12, 16-18 and 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Killian (US 6,477,683).

Referring to claims 1-3, 6, 12, 16-18 and 25, Killian discloses a computer device including an extensible processor (fig. 9, processor architecture) comprising:
	an execution pipeline (fig. 9, processor control);
	extensible control engine (fig. 9, integer datapath);
	architectural visible control states (fig. 9, state signals from processor control to integer datapath; 14:12-23, Tensilica Instruction Set Extension TIE) coupled between the software execution pipeline and the extensible control engine;
	wherein the extensible processor is to:
	determine a control state (40:19-42:40, decoded instruction from pipeline to datapath, e.g. Sum of Absolute Difference SAD) of 
	initiate execution of a given extensible control engine (42:58-43, configured SAD operation via datapath) when a control state (40:19-42:40, decoded SAD instruction) in the architectural visible control states corresponding to the extensible control engine is enabled, 
wherein the extensible control engine comprises control input (fig. 9, main register file) and control outputs (fig. 9, data RAM) based on control transitions of an instruction (40:31-67, atomic operation single instruction) and output a result (fig. 9, output from ALU/Load Align/Bypass) of execution of the extensible control engine to the architectural visible controls states (43:49-55, datapath example; fig. 9, result back to Main Register File and Register Bypass for executing atomic operation single instruction as in 40:31-67).

	As to claims 5 and 23-24, Killian discloses the device of claim 1, wherein the extensible control engine is not initiated by a software instruction stream (42:42-43, synthesized datapath).
	
As to claims 8-9, Killian discloses the instructions of claim 6, generating a hardware block (fig. 6, optimized design after 

	As to claim 10, Killian discloses the instructions of claim 6, wherein the hardware block coupled to the extensible control engine by set of queues (13:55-67, synchronizations & queues).

	As to claim 11, Killian discloses the instructions of claim 6, comprising: generating extensible control engine verification tools (fig. 6, timing verification 132).

As to claims 21-22, Killian discloses the method of claim 16, wherein the extensible control engine is executed each cycle when the control state is enabled (13:12-13, operations per cycle).

	As to claim 26, Killian discloses the media of claim 6, wherein the extensible control engine executes every cycle (13:12-13, operations per cycle) based on a specific state of the architectural visible control states (fig. 9, state signals from processor control to integer datapath; 14:12-23, Tensilica Instruction Set Extension TIE).



Allowable Subject Matter
Claims 4, 7, 14-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claim feature of architectural visible control state as in those claims in view of applicant’s arguments filed on 02/01/2022. Applicant’s argument provides further clarifications on the definitions of claim terms.

Response to Arguments
Applicant’s arguments have been fully considered, but they are not deemed to be persuasive.

Applicant argues that Killian executes the extensible functions by initiated instruction stream (pp.2-5).
In Killian, the instruction stream is presented, and considered by examiner, as architectural states throughout the processor pipeline. In fig. 9, the output of clock controlled registers hold architectural states from the Processor Control for the Integer Datapath. Killian’s instruction stream, while executed by Processor Control, produces architectural visible control states for controlling instruction executions at Integer Datapath 
Examiner believes the discretions stays at the possible interpretations of “architectural visible control states” where applicant intend to referring to the configuration words and its storage for configuring extensible control engine 230 as shown in disclosed fig. 2. Currently, the claim does not clearly require such a state having a storage situated between the execution pipeline and extensible logics; thus, Killian’s reconfigurable instructions (e.g. SAD) sending from Processor Control to Integer Datapath (fig. 5) that executed on the Datapath is able to read on the claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See M.P.E.P 707.05(c).
US 8,966,223 discloses configurable processor using PSCI configuration words and look-up table (fig. 2). Such PSCI can be considered closely related to the claimed feature.
US 9,170,812 discloses a hybrid reconfigurable processor with control states for the reconfigurable logics.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.